UNITED STATES I)ISTRICT COURT

MIDDLE [)ISTRICT OF LOUISIANA

KINTAD PHILLIPS (#294348) CIVIL ACTION
VERSUS
L.S.P., ET AL. NO. 18-0146-SDD-EWD

Consolidated with:

KINTAD PHILLIPS (#294348) CIVIL ACTION

VERSUS

SECRETARY JAMES LeBLANC, ET AL. NO. 18-0366-SI)D-EWD
RULING AND ORDER

 

Before the Court is a pleading captioned “ln re: chuesting Injunction on Department ot`
Corrections, and Louisiana State Penitentiary Sta!`l` and Secul'ity Supervisors,”' which this Court
construes as a Motion for Preliminary Injunction ("“Motion"'). The Court has carefully considered
the Motion along with the attached exhibit and. for the following reasons the motion is denied

The Plaintii`f, Kintad Phillips. ("Plaintift"’) an inmate confined at the Louisiarla State
Penitentiary, Angola, Louisiana, proceeding pro se, filed this civil action under 42 U.S.C. § 1983
complaining of alleged violations of` his constitutional rights Speciiically, Plaintifi" complains of

532

his job assignment and lack of treatment for unspecified "serious medical needs. Plaintiff alleges

that he suffered from dehydration and fluid in his legs but admits he was treated for these issues.3

Similarly, Plai!'ltiff apparently had impacted bowels but admits the prison also provided treatment

for this problem.4 l’laintif`f` also states he. at some point. had a ‘“gas bubble under [his] heart."" No

 

' R. Doc.
3 R. Doc.
3 R. Doc.
" R. Doc.

other mention is made of this ailment, but Plaintiff complains that, based on his medical issues,
his job assignment is improperq which allegedly demonstrates that Def"endants are deliberately
indifferent to Plaintit"f`s serious medical necds.5 Plaintiff also alleges he was given medication
“that almost killed" him but does not provide any further details.6 In his complaint, Plaintiff seeks
relief regarding complaints ranging from a request for different tennis shoes to an order directing
LSP staff to not retaliate against Plaintiff.7

The Plaintift` s Motion fails to address the requirements for a preliminary injunction, which
the Court now turns to address “A preliminary injunction is an extraordinary and drastic remedy;

it is never awarded as of ri ght.”3

The decision whether to grant or deny a request for a preliminary
injunction is within the sound discretion ofthe Court.g

At all times__ the burden of persuasion remains with the Plaintiff as to each of the four
elements Specifica|ly_. a Plaintiff must establish: (1) a substantial likelihood ofprevailing on the
merits; (2) a substantial threat of irreparable injury if the injunction is not granted; (3) the
threatened injury outweighs any harm that will result to the non-movant if`the injunction is granted_;
and (4) the injunction will not disserve the public interest.'° lfa plaintiff fails to meet his burden
regarding any of the necessary elements. the Court need not address the other elements necessary

for granting a preliminary injunctionll

 

5 R. Doc. l-l, p. 2.

*" R. Doc. 1-], p. 2.

f R. Doc. l-l, pp. 2-3.

3 Mimafv_ Geren, 553 U.S. 6?4, 689-90 (2008) {intcrnai citations and quotations omitted). See also Afh‘ed Mkrg. Grp.,
faa v. CDL Mk!g,, fnc., 878 F.2cl 806, 309 (Sth Cir. 1939) (preliminary injunctive relief“is an extraordinary remedy
and shouid be granted only ifthe movant has clearly carried the burden ofpersuasion with respect to all four factors");
.-i/f:`ssfssfppr` Power & Li`g)".'f Co_ v. Unii‘c'cf Go‘.s‘ Pr`pc Lfnt’. Co., 760 F.Zd 6lS, 62| (Sth Cil'. |935) {“[t]he decision to
grant a request for preliminary injunction is to be treated as the exception rather than the rule”).

9 Sce affixed Mfrtg, Grp,, hic.. 373 F.Zd at 809.

'U See Ric)'gefy v. Ft.'d. Emergency Mgmr. Agency, 512 l".3d '?2';', 734 {5111 Cir. 2008}.

" Sce Roho, inc i-'. Mar'quis. 902 F.2d 356‘ 261 (5th Cir. i990) (dec|ining to address the remaining elements necessary
to obtain a preliminary injunction after finding that the plaintiff failed to show a substantial likelihood of success on
the merits).

ln the instant Motion, P|aintiff seeks nonspccific relief, but it appears he seeks protection
from “the people who were hired to protect [him]."'2 'I`he l\/lotion also appears to complain about
general conditions associated with prison life. Considering the generality of Plaintiff`s complaints,
the Plaintiff has failed to Show the facts and law clearly favor his request for a preliminary
injunction. The Plaintiff’s Motion, which does not specify what relief he seeks, fails to show he
has a substantial likelihood of prevailing on the merits or that there is a substantial threat he will
suffer irreparable injury if the requested relief is not granted. much less that the law and the facts
clearly favor him. Additionally, any harm which may come to the Plaintiff is likely to not be
irreparable and can be compensated for monetarin and, if`warranted_. redressed by way of a post-
judgment injunction andfor restraining order.

Though the Court is mindful that the P|aintiff is a pro se litigant, his motion remains
insufficient to warrant granting the immediate relief he seeks at this stage. Importantly, “only
those injuries that cannot be redressed by the application of a judicial remedy after a hearing on
the merits can properly justify a preliminary injunction."'3 The Plaintiff has failed to make the
proper showing that his case falls within this exceedingly narrow exception Accordingly,

IT IS HEREBY ORDERED that Plaintiff"s l\f[otion'4 is DENIED.

Signed in Baton Rouge, Louisiana theé__day of February, 2019.

m/C{/c£/Ls

cHlEF Juo/a‘=/sHELLv o. och
uNlTEo sTATEs olsTRlcr count
Mlool_E olsrRlcT or LoulslANA

 

13 R. Doc. 6, p. 1.
13 Crma!Anth. ofS!rJrr_’ ofFfo, v. Crrt'."rrn’oy, 439 F.Ed 56']", 573 (51}1 Cir. 19?4).
"' R. Doc. 6.

